DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This Action is responsive to: the Application as filed 11/9/2020, as a reissue application of US Pat 10,602,176 B2 to Xu et al., issued 3/24/2020 from US Pat App. Ser. No. 15/099,853, filed 4/15/2016.
	US Pat 10,602,176 issued with claims 1-14, with claims 1, 7, and 10 being independent. In the instant reissue Application, Patent Owner amends claims 7 and 8. Claims 1-14 are pending and rejected below.

	This action is Non-Final.

Reissue and Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,602,176 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
	The Examiner has determined that there are no other pending reissue Applications for the instant ‘176 Patent. The Examiner has determined further that there are no pending reexaminations or post-grant proceedings before the Patent Trial and Appeal Board, or any interferences. The Examiner has determined that there is no open litigation with regards to the ‘034 Patent.

Reissue Declaration
	The Declaration filed 11/9/2020 is objected to for the following reasons:
The Declaration of 11/9/2020 states that the Applicant filed the present reissue to correct claim 7 which was “insufficiently broad”. However, claim 7 is broadened. Thus the Declaration lacks an error statement which is relied upon to support the reissue application and that specifies the error in the underlying Patent which makes it wholly or partially inoperative or invalid. MPEP 1414.01, 37 CFR 1.175(a).

Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
Here, the Consent filed concurrent with the Application is missing a typed or printed name and title of a person authorized to sign for the Assignee. 
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, and 10 recite a method including decoding a block by identifying previously decoded blocks spatially proximal to the block in a frame and omitting a first selected previously decoded block. Looking to the disclosure, there is no specific recitation of such a step of deliberately omitting an earlier decoded block from consideration.

Claim Rejections - 35 USC § 251
Claims 1-14 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
Claims 7 and 8 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as noted above with respect to 35 USC 112(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, specifically as to block encoding/decoding using interpolation filtering in an intra/inter/both mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992